NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

 JERRY A. BRENDEN,                               No. 16-35436

                 Plaintiff-Appellant.            D.C. No. 2:13-mc-00030-JLR


                                                 MEMORANDUM*

                   Appeal from the United States District Court
                      for the Western District of Washington
                    James L. Robart, District Judge, Presiding

                            Submitted March 8, 2017**

Before:      LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

      Jerry A. Brenden appeals pro se from the district court’s order denying him

leave to file a complaint under a vexatious litigant order. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion the application of a

vexatious litigant order. Moy v. United States, 906 F.2d 467, 469 (9th Cir. 1990).

We affirm.

      The district court did not abuse its discretion by declining to treat Brenden’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proposed complaint as commencing a civil action because Brenden failed to

comply with the requirements set forth in the vexatious litigant ordered entered

against him. See West v. Procunier, 452 F.2d 645, 646 (9th Cir. 1971) (concluding

that an order refusing to authorize filing of complaint was a “proper exercise of the

district court’s authority to effectuate compliance with its earlier order”).

      To the extent that Brenden seeks to challenge the underlying vexatious

litigant order, we do not consider his contentions because such a challenge is

outside the scope of this appeal.

      We do not consider any motions and requests relating to other district court

cases and appeals.

      AFFIRMED.




                                           2                                    16-35436